UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2009 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 000-52813 SNOWDON RESOURCES CORPORATION (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) 789 West Pender Street, Suite 1010 Vancouver, British Columbia CanadaV6C 1H2 (Address of principal executive offices, including zip code.) (604) 606-7979 (telephone number, including area code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the last 90 days.YES [X]NO [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of Alarge accelerated filer, Aaccelerated filer,@ Anon-accelerated filer,@ and Asmaller reporting company@ in Rule 12b-2 of the Exchange Act. Large Accelerated Filer [] Accelerated Filer [] Non-accelerated Filer [] Smaller Reporting Company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES []NO [X] State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 15,500,000 as of September 16, 2009. PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS SNOWDON RESOURCES CORPORATION (An Exploration Stage Company) INTERIM BALANCE SHEETS (Unaudited) (Stated in U.S. Dollars) July 31 2009 April 30 ASSETS Current Cash $ $ Amounts receivable (Note 6(v)) Prepaid expenses $ $ LIABILITIES Current Accounts payable and accrued liabilities $ $ - STOCKHOLDERS’ EQUITY Capital Stock (Note 5) Authorized: 100,000,000 common shares with a par value of $0.00001 per share 100,000,000 preferred shares with a par value of $0.00001 per share (none issued) Issued and outstanding: 15,500,000 common shares at July 31, 2009 and April 30, 2009 Additional Paid-in Capital Deficit Accumulated During The Exploration Stage $ $ Commitments And Contractual Obligations (Note 6) The accompanying notes are an integral part of these financial statements.
